COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  El Paso Community MHMR d/b/a                    §               No. 08-18-00183-CV
  Emergence Health Network and
  Emergence Health Network,                       §                  Appeal from the

                        Appellants,               §                143rd District Court

  v.                                              §              of Reeves County, Texas

  Diana Billingsley,                              §             (TC# 13-12-20542 P3137)

                         Appellee.                §

                                                  §

                                            ORDER

       Pending before the Court is a joint motion to abate the appeal. The motion is GRANTED,

and the appeal is abated until April 18, 2019 to give the parties an opportunity to resolve the case.

The appellate timetable will be suspended during the abatement. The parties are directed to notify

the Court whether the dispute has been resolved and to file the motion necessary to dispose of the

appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in resolving the appeal

by agreement, the appeal will be reinstated and the Appellee’s brief will be due 20 days from the

date of the reinstatement order.

       IT IS SO ORDERED this 4th day of March, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.